Title: To George Washington from Capel & Osgood Hanbury, 4 April 1760
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London Apl 4. 1760

We hope ours ⅌ Capt. Walker got to hand of whh please to ⟨mutilated⟩ Inclosd are the Sales of thy 17 Hhds DPC ⅌ ⟨the Anna⟩ to assure thee that We have taken every method that We could think of to make the most of them & had they not been out of Condition we should have got a much better price for them. hope the next We have will be of a fine s[c]ent & quality & that We shall have the pleasure of some ⟨JC⟩ & ⅌ all opportunitys thy Consignments will be very acceptable. The Insurance upon the Deliverance is made £200 upon 20 Hhds at 10 Gs. ⅌ Ct premm. the Ship is lost in the Bay of Biscay as soone as the Papers comes to hand & the loss can be adjustd thy Acct shall have Credit—Since thy Acct Current was sent Thy Bill to T. Moore is paid £250—We wish Thee and thy Wife Health & Happiness & are wth great Esteem Thy Assurd Friends

C. & O. Hanbury

